 22DECISIONS OFNATIONALLABOR RELATIONS BOARDPorts of Call Travel ClubandPorts of Call EmployeeAssociation,Petitioner.Cases27-RC-4777,27-RC-4818, and 27-RC-4819November21, 1974DECISION, ORDER, AND DIRECTION OFELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Jerry C. Legler. Fol-lowing the hearing, this case was transferred to theBoard for Decision.Pursuant to the provisions of Section 3(b)' of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-ings made at the hearing and finds that they are freefrom prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer, Ports of Call Travel Club, incor-porated in Colorado with its only facility in Denver,Colorado, is engaged in furnishing air travel service tomembers of its organization. It has its own terminalwith offices, customs, immigration, arrival and depar-ture lounge,a maintenancearea, and adequate parkingfor members on their trips. As an air travel club, theEmployer does not engage in mass media advertisingon radio, television, or newspapers.' Rather, the Clubissues a monthly newsletter which is mailed only to itsmembers. Ninety-nine percent of Ports of Call's mem-bers are sponsored and recommended by other mem-bers.Each member family pays an initiation fee of$2502which cannot be applied to defray the cost ofany trip. The Club makes additionalannual assess-ments of $25 per membership for dues, and $40 persinglemembership or $100 per family, for a flightdeposit which is nonrefundable even if members do nottake a trip during the year.' The Employer has fouraircrafts4of varyingsizes.It has no interticketing orinterlining arrangement with otherairlines.The Em-ployer provides a variety of scheduled trips throughoutiAt one time the Club did some advertising in only one newspaper, theDenver Post, but this has been discontinued2CfVoyager 1000, A Corporation,202 NLRB 901 (1973), in which theEmployer's member families pa d a $10 initiation fee3The flight deposit, however, is applied to the cost of trips when taken4 Employer's witness testified that the air hours the Club's planes get arelimited as compared to commercial aircraftWhile it is believed that com-mercial airlines attempt to get up to 12 hours a day utilization out of theirplanes which would be 360 hours a month, Ports of Call gets less than thaton their aircraftper yearthe United States and into foreign countries.'All ofEmployer's flights originate in Denver.This case was transferred to the Board because of aquestion as to whether or not the Employer is a com-mon carrier by air engaged in interstate commercewithin the meaning of the Railway Labor Act6 andthus not within this Board's jurisdiction.Because of the nature of the question presented here,we requested, as we have in other cases in the past,'the National Mediation Board (as the agency primarilyvested with jurisdiction, under the Railway Labor Act,over air carriers, and having primary authority to de-termine its own jurisdiction) to study the record in thiscase and determine the applicability of the RailwayLabor Act to the Employer. We were administrativelyadvised by the National Mediation Board, by letterdated September 9, 1974, that:The National Mediation Board has concluded thatPorts of Call Travel Club functions as a privatecontract carrier and thus would not be a "commoncarrier by air engaged in interstate or foreign com-merce" as defined in Section 201 of Title II of theRailway Labor Act. Under these circumstances,jurisdiction would not be appropriate.The Employer does in excess of $500,000 business an-nually. In view of the foregoing, we conclude that theEmployer is engaged in commerce within the meaningof the Act and it will effectuate the purposes of the Actto assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce exists concerningthee representation of employees of the Employer withinthe meaning of Section 9(c)(1) and Section 2(6) and (7)of the Act.4.The appropriate unit.Petitioner requests determination of the followingthree units' as appropriate:All flight crew personnel employees of the Em-ployer, excluding all guards and supervisors asdefined in the Act and all other employees.All maintenance employees employed by the Em-ployer, excluding all guards and supervisors as5Eighty percentof the Club's flights are foreign6 TitleII of the RailwayLabor Actextends the coverage of that Act to"every common carrier by air engaged in interstate or foreign commerce.and every air pilot or other person who performs any work as anemployeeof such carrier ."rSee,e g ,(Voyager1000, A Corporation,supra;Lynch FlyingService,Inc,166 NLRB 961 (1967), and cases cited thereinSThePetitioner filed three petitions seeking determination of three ap-propriate units inCases 27-RC-4777, 27-RC-4818, and 27-RC-4819 OnMay 28, 1974,the Regional Director issued an order consolidating thecases215 NLRB No. 14 PORTS OF CALL TRAVEL CLUBdefined in the Act and all other employees of theEmployer.All office clerical employees employed by the Em-ployer, excluding all guards and supervisors asdefined in the Act and all other employees of theEmployer.Neither the Petitioner nor the Employer expressed anyobjections as to the definition or delineation of the unitsas described.5. Inclusions in the unit.A question was raised, however, as to the supervisorystatus of the chief mechanic. The Employer would ex-clude the chief mechanic from the "maintenance em-ployees" unit as a supervisor. Petitioner, on the otherhand, objected to the exclusion.'Within the maintenance division, the chief mechanicis second in the chain of command under the directorof maintenance. During the director's absence, thechief mechanic is in charge of the maintenance depart-9At the hearing, Employer's Exh 1 containeda listof all the peopleemployed in the maintenance department by name and by classificationPetitioner did not object to the list of names on the exhibit, but did objectto the exclusionof Mr.Lundahl's name23ment.In the 3 months before the hearing, this con-stituted approximately 90 percent of the time. He hasthe authority to assign mechanics to various aircraftbased upon knowledge of their individual skills.He alsohas authority to effectively recommend disciplinary ac-tions, promotions, and wage increases, as well as theauthority to set shifts,grant timeoff, assign overtimework, and to make purchases for the Club. In addition,he attendsmeetingsof supervisors whenever held. Un-like othermaintenanceemployees who are timeclockhourly employees, the chief mechanicis paid on a sa-lary scale.Under these circumstances, we conclude that thechief mechanic should be excluded as a supervisor.10Accordingly, we find that the above aforementionedunits are appropriate for purposes of collectivebargain-ing within the meaning of Section 9(b) of the Act.[Direction of Election andExcelsiorfootnote omit-ted from publication.]10The record reveals that the chief mechanic, Jim Lundahl, spends 75percent of his time supervising maintenance employees. He also spends 25percent of his time as a flight crew engineer; a classification within the unitof flight crew personnelWe find that Mr. Lundahl's principal interests areso allied with management as to warrant his exclusion from the flight crewunit as well as the maintenance unit